In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-18-00325-CV
                              ________________________


                   REALTEX CONSTRUCTION, LLC, APPELLANT

                                             V.

                  CYNTHIA RICO D/B/A FRAME CO. AND
     OSCAR SALINAS, JR. D/B/A SALINAS CONSTRUCTION, INC., APPELLEES


                          On Appeal from the 99th District Court
                                 Lubbock County, Texas
           Trial Court No. 2016-522,243; Honorable J. Blair Cherry, Jr., Presiding


                                     October 18, 2018

                                     ABATEMENT
                   Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      Appellant, Realtex Construction, LLC, appeals from a final judgment in favor of

Appellees, Cynthia Rico d/b/a Frame Co. and Oscar Salinas, Jr. d/b/a Salinas

Construction, Inc. On October 17, 2018, Realtex filed a suggestion of bankruptcy with

the clerk of this court. See TEX. R. APP. P. 8.1. The suggestion provides notice that
Realtex filed a bankruptcy petition in the United States Bankruptcy Court for the Western

District of Texas on October 8, 2018. The bankruptcy proceeding is currently pending as

case number 18-11300.


      Accordingly, this appeal is abated and all appellate deadlines are suspended until

further order of this court. See TEX. R. APP. P. 8.2. The parties may file a motion to

reinstate or sever the appeal if permitted by federal law or the bankruptcy court. See TEX.

R. APP. P. 8.3. The parties shall promptly inform this court of the resolution of the

bankruptcy proceeding or any other event authorizing reinstatement of the appeal.


      It is so ordered.


                                                              Per Curiam




                                            2